Citation Nr: 1707865	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a prostate gland condition.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2010 rating decision, the RO denied entitlement to service connection for prostate gland, PTSD, and gastritis.  In the March 2014 rating decision, the RO granted service connection for PTSD with a 70 percent rating.

The Veteran's prior Board hearing request was withdrawn in January 2016.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the prostate gland issue, the Veteran's October 2009 claim form listed the claimed disability as "prostate gland" without specifying a specific condition.  The RO denied service connection for prostate gland, in the October 2010 rating decision, and for a prostate gland condition, in a March 2014 statement of the case (SOC).  The Board notes that VA treatment records show that the Veteran has sought treatment for BPH (benign prostatic hyperplasia).  Additionally, in a July 2013 statement, the Veteran's representative contends that "service connection for prostate gland should be considered both on a primary basis, and as secondary to [the Veteran's] exposure to Agent Orange."  Furthermore, in a January 2017 statement, the Veteran's representative indicated that the issue of entitlement to service connection for "prostate cancer" is before the Board.  

Turning to the gastritis issue, VA treatment records show that the Veteran has sought treatment for gastritis.  As with the prostate gland claim, in the July 2013 statement, the Veteran's representative contends that the Veteran's gastritis should be considered both on a primary basis and as secondary to Agent Orange exposure.

The record does not show that the Veteran has been afforded VA examinations addressing the prostate gland or gastritis issues, and thus, the Board finds that he should be afforded examinations that address his contentions.  The examiner(s) should opine on whether any current prostate gland condition (and determine whether he has prostate cancer) and gastritis are related to the Veteran's service, to include presumed exposure to herbicide agents, such as Agent Orange.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the PTSD and TDIU issues, in the March 2014 rating decision, the RO granted service connection for PTSD with a 70 percent rating.  In an April 2014 notice of disagreement, the Veteran disagreed with this initial rating.  In multiple statements, the Veteran's representative clarified that a TDIU claim was part and parcel of the Veteran's claim for an increased rating for PTSD.  See, e.g., October 2015, June 2016, and January 2017 statements.  Additionally, the Veteran submitted an October 2015 TDIU claim form.  As such, the Board finds that the TDIU claim is expressly raised as part and parcel of the increased rating claim involving PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Thus, the Board has jurisdiction over the TDIU issue.  To date, no SOC has been furnished regarding these two issues.  The issuance of an SOC is required regarding the issues concerning an increased initial rating for PTSD and a TDIU.  The Board has jurisdiction solely to remand these two issues for such an action.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an SOC addressing the issues of entitlement to an increased initial rating for PTSD and entitlement to a TDIU.  This action is required unless the matters are resolved by granting the benefits sought by the Veteran or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board.

2.  Obtain VA treatment records dated since July 2016.

3.  Thereafter, schedule the Veteran for a VA examination(s) in connection with his prostate gland condition and gastritis claims.  The claims file must be provided to and be reviewed by the examiner(s) in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results, including a diagnosis, should be reported in detail.

The examiner should identify any current prostate gland condition that the Veteran has, to include consideration of BPH and prostate cancer.

The examiner(s) should also provide an opinion as to whether any current prostate gland condition and gastritis at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service.  The examiner should consider the Veteran's presumed exposure to herbicide agents such as Agent Orange in providing the requested opinions.

The examiner should explain the medical basis for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

